Opinion filed December 11, 2014




                                       In The


        Eleventh Court of Appeals
                                     ____________

                              No. 11-14-00106-CR
                                     ____________

                     JAIME MOLINA, JR., Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                                  Ector County, Texas
                         Trial Court Cause No. A-40,830


                     MEMORANDUM OPINION
      Pursuant to a plea agreement, Jaime Molina, Jr. pleaded guilty in June 2013
to the third-degree felony offense of assault family violence. The trial court
deferred a finding of guilt, placed Appellant on deferred adjudication community
supervision for a term of three years, and assessed a fine of $1,000. In November
2013, the State filed a motion to proceed to an adjudication of guilt based upon
five alleged violations by Appellant of the terms and conditions of his community
supervision. At a hearing on the motion, Appellant pleaded “true” to all the
alleged violations. After receiving evidence, the trial court found all the State’s
allegations to be true, adjudicated Appellant guilty of the charged offense, and
assessed Appellant’s punishment at confinement for ten years and a fine of $619.
We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the motion to
withdraw, the brief, the reporter’s record, the supplemental reporter’s record, the
clerk’s record, the supplemental clerk’s record, and a motion for pro se access to
the appellate record, and counsel has advised Appellant of his right to review the
record and file a response to counsel’s brief. A response has not been filed.1
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke



        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                      2
community supervision and to proceed to an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


December 11, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3